



Exhibit 10.1





CHENIERE ENERGY, INC.
2015 LONG-TERM CASH INCENTIVE PLAN
1.ESTABLISHMENT OF PLAN. Cheniere Energy, Inc. establishes the “Cheniere Energy,
Inc. 2015 Long-Term Cash Incentive Plan” effective as of the Effective Date.
Awards granted under the Plan shall be subject to the terms and conditions of
the Plan as set forth herein, as it may be amended from time to time.
2.PURPOSES. The purposes of the Plan are (i) to offer selected Employees,
including Executive Officers, Consultants and Non-Employee Directors of the
Company or its Affiliates an opportunity to participate in the growth and
financial success of the Company, (ii) to provide the Company an opportunity to
attract and retain the best available personnel, (iii) to provide
performance-related incentives to certain of such Employees and Consultants to
achieve established Performance Goals, and (iv) to promote the growth and
success of the Company’s business by aligning the financial interests of
Employees, Consultants and Non-Employee Directors with those of the stockholders
of the Company. Toward these objectives, this Plan provides for the grant of
cash-settled Awards to Employees, Consultants and Non-Employee Directors.
3.DEFINITIONS. As used herein, unless the context requires otherwise, the
following terms have the meanings indicated below.
(a)“Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in section 424(f) of the Code) of the Company and (iv)
any trades or businesses, whether or not incorporated which are members of a
controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company; provided, however, with respect to Awards of
Stock Appreciation Rights that are intended to be excluded from the application
of Section 409A of the Code, the term affiliate will be applied in a manner to
ensure that the Common Stock covered by such Awards would be “service recipient
stock” with respect to the Participants to whom the Awards are granted.
(b)“Award” means any right granted under the Plan, including a Stock
Appreciation Right Award, a Phantom Unit Award, a Performance Unit Award, an
Other Stock-Based Award or a Cash Award, in each case, that is paid or settled
solely in cash, whether granted singly or in combination, to a Participant
pursuant to the terms, conditions and limitations that the Committees may
establish in order to fulfill the objectives of the Plan. An Award may be
granted under the Plan pursuant to a written Award agreement between the Company
and a Participant, a written Award notice provided to the Participant of the
Award, or a written program adopted by the Company or the Committee establishing
Awards under the Plan. Notwithstanding any other provision of the Plan relating
to Award agreements, an Award under the Plan and related documents, including
the Plan and any prospectus for the Plan, may be delivered to a Participant in
electronic format pursuant to such policies and procedures as adopted from time
to time by the Company. If an Award or related documents are delivered in an
electronic format and the Participant consents to participate



--------------------------------------------------------------------------------



in the electronic Award procedures established by the Company with respect to
the Plan by using his personal identification number to access the Award
documents, such action by the Participant shall constitute the Participant’s
electronic signature and acceptance of the terms and conditions of the Award.
(c)“Board” means the Board of Directors of the Company.
(d)“Cash Award” means an Award granted pursuant to Section 10.
(e)“Cause” means, except as otherwise defined in an applicable Award agreement:
(i)in the case of a Director, the commission of an act of fraud or intentional
misrepresentation or an act of embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Affiliate;
(ii)in the case of a Participant whose employment with the Company or an
Affiliate is subject to the terms of a written employment agreement between such
Participant and the Company or Affiliate, which employment agreement includes a
definition of “Cause,” the term “Cause” as used in the Plan or any agreement
establishing an Award shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and
(iii)in all other cases,
(A)the commission by Participant of a crime or other act of misconduct that
causes or is likely to cause economic damage to the Company or an Affiliate or
injury to the business reputation of the Company or Affiliate;
(B)the commission by a Participant of an act of fraud or dishonesty in the
performance of Participant’s duties (or in the case of a Consultant,
Participant’s services) on behalf of the Company or an Affiliate;
(C)the violation by the Participant of the Company’s Code of Business Conduct
and Ethics Policy; or
(D)the failure of Participant to perform his or her duties at a level and in a
manner satisfactory to the Company in its sole discretion.
The determination of whether Cause exists with respect to an Executive Officer
shall be made by the Board in its sole discretion and the determination of
whether Cause exists with respect to all other Participants shall be made by the
Company’s Vice President of Human Resources in his or her sole discretion in
consultation with the Company’s General Counsel.
(f)“Change of Control” means, except as otherwise defined in an applicable Award
agreement, the occurrence during the term hereof of any of the following events:

2

--------------------------------------------------------------------------------



(i)any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) any Affiliate, (D) a company owned, directly or
indirectly, by stockholders of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities, becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the shares
of voting stock of the Company then outstanding;
(ii)the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
(iii)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or
(iv)the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquirer, of such assets.
(g)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute. Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any Treasury
regulations promulgated under such section.
(h)“Committee” means the Board or the Compensation Committee, as constituted
from time to time, of the Board that is appointed by the Board to administer the
Plan; provided, however, that if no such committee is appointed (or no such
committee shall be in existence at any relevant time), the term “Committee” for
purposes of the Plan shall mean the Board; provided, further, that (i) as
necessary in each case to satisfy the requirements of Rule 16b-3 with respect to
Awards granted under the Plan, while any class of equity securities of the
Company is registered under Section 12 of the Exchange Act, the Committee shall
be a committee of the Board consisting solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3, and (ii) to the extent that the

3

--------------------------------------------------------------------------------



Company’s Compensation Committee Charter (as amended and/or restated) requires
the approval of the Board for Awards to Executive Officers, the term Committee
shall refer to the Board acting in such capacity. Notwithstanding the foregoing
provisions, the Board or the Committee may delegate to a committee of one or
more officers and/or Directors (such committee, as constituted from time to
time, the “LTCIP Grant Committee”) the authority to grant equity-based
cash-settled Awards, subject to the terms of the Plan, including any limitations
contained in Section 5 and any additional limitations as may be contained in
resolutions adopted by the Board or the Committee from time to time, to selected
Employees and Consultants who are not then (A) Executive Officers, (B)
Non-Employee Directors or (C) persons subject to Rule 16b-3. When used in the
Plan, the term “Committees” shall refer to the Committee and the LTCIP Grant
Committee, in each case, acting within the scope of its authority under the Plan
with respect to the matter covered by the particular reference.
(i)“Common Stock” means the common stock of the Company, $0.003 par value per
share or the common stock that the Company may in the future be authorized to
issue.
(j)“Company” means Cheniere Energy, Inc., a Delaware corporation, and any
successor corporation.
(k)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate and who is a “consultant or advisor”
within the meaning of Rule 701 promulgated under the Securities Act or Form S-8
promulgated under the Securities Act.
(l)“Continuous Service” means, with respect to a Participant, the provision of
services to the Company or an Affiliate, or any successor, as an Employee,
Director or Consultant which is not interrupted or terminated. Except as
otherwise provided in a particular Award agreement, service shall not be
considered interrupted or terminated for this purpose in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Affiliate, or
any successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or an Affiliate, or any successor, as an Employee, Director or Consultant. An
approved leave of absence shall include sick leave, military leave or any other
authorized personal leave.
(m)“Director” means a member of the Board or the board of directors of an
Affiliate.
(n)“Disability” means, except as otherwise defined in an applicable Award
agreement, the “disability” of a person as defined in a then effective long-term
disability plan maintained by the Company that covers such person or, if such a
plan does not exist at any relevant time, the permanent and total disability of
a person within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of
the Code provides that an individual is totally and permanently disabled if he
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

4

--------------------------------------------------------------------------------



(o)“Effective Date” means April 21, 2015, the date the Plan was approved by the
Compensation Committee of the Board, as then constituted.
(p)“Employee” means any person, including an Executive Officer or Director, who
is employed by the Company or an Affiliate, as determined by the Company in good
faith and in the exercise of its discretion. The payment of compensation by the
Company or an Affiliate to a Director or Consultant solely with respect to such
individual rendering services in the capacity of a Director or Consultant,
however, shall not be sufficient to constitute “employment” by the Company or
that Affiliate.
(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.
(r)“Executive Officer” means a person who is an “officer” of the Company or any
Affiliate within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the requirements of the Exchange Act) without regard
to whether such person is an “executive officer” within the meaning of Rule 3b-7
under the Exchange Act.
(s)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock has an established market by virtue of being listed or
quoted on any registered stock exchange, the Fair Market Value of a share of
Common Stock shall be the closing sales price for such a share of Common Stock
(or the closing bid price, if applicable) on such exchange (or, if the Common
Stock is listed or traded on more than one registered exchange, on the exchange
with the greatest volume of trading in the Common Stock) on the day of
determination (or if no such price is reported on that day, on the last market
trading day prior to the day of determination), as reported in The Wall Street
Journal or such other source as the Committee deems reliable.
(ii)In the absence of any listing or quotation of the Common Stock on any such
registered exchange, the Fair Market Value shall be determined in good faith by
the Committee.
(t)“Non-Employee Director” means a Director of the Company who either (i) is not
an Employee or Executive Officer, does not receive compensation (directly or
indirectly) from the Company or an Affiliate in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S K or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

5

--------------------------------------------------------------------------------



(u)“Other Stock-Based Award” means an award granted pursuant to Section 9 that
is not otherwise specifically provided for in the Plan, the value of which is
based in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock.
(v)“Participant” means any Employee, Non-Employee Director, or Consultant to
whom an Award has been granted under the Plan.
(w) “Performance Goal” means a standard established by the Committee based on
one or more business criteria described in Section 11 to determine in whole or
in part whether an Award shall be earned.
(x)“Performance Period” means that period established by the Committee at the
time any Award is granted or at any time thereafter, during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.
(y)“Performance Unit Agreement” means the written agreement evidencing a
Performance Unit Award. Each Performance Unit Agreement shall be subject to the
terms and conditions of the Plan.
(z) “Performance Unit Award” means an Award granted pursuant to Section 8.
(aa) “Phantom Unit Award” means an Award granted pursuant to Section 7.
(bb)“Phantom Unit Award Agreement” means the written agreement evidencing a
Phantom Unit Award. Each Phantom Unit Award Agreement shall be subject to the
terms and conditions of the Plan.
(cc)“Plan” means this Cheniere Energy, Inc. 2015 Long-Term Cash Incentive Plan,
as set forth herein and as it may be amended from time to time.
(dd)“Regulation S- K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S -K shall be deemed to include
any amendments or successor provisions to such item.
(ee)“Restricted Period” means the period established by the Committee with
respect to an Award during which the Award is subject to forfeiture or is not
exercisable by the Participant.
(ff)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.
(gg)“Section” means a section of the Plan unless otherwise stated or the context
otherwise requires.
(hh)“Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any

6

--------------------------------------------------------------------------------



amendments or successor provisions to such section and any rules and regulations
relating to such section.
(ii)“Stock Appreciation Rights” means an Award granted under Section 6.
(jj)“Stock Appreciation Rights Agreement” means a written agreement with a
Participant with respect to an Award of Stock Appreciation Rights.
(kk)“Unit” means a notional unit of Common Stock of the Company, where each Unit
corresponds to one share of Common Stock of the Company, as may be adjusted
pursuant to Section 12.
4.INCENTIVE AWARDS AVAILABLE UNDER THE PLAN. Awards granted under this Plan may
be (a) Stock Appreciation Rights; (b) Phantom Unit Awards; (c) Performance Unit
Awards; (d) Other Stock-Based Awards; and (e) Cash Awards.
5.ELIGIBILITY. Awards may be granted to Employees, Non-Employee Directors, and
Consultants. The Committee in its sole discretion shall select the recipients of
Awards; provided, however that subject to the terms and conditions of the Plan
and to the extent permitted herein, the Committee may delegate to the LTCIP
Grant Committee the authority to recommend and/or select the recipients of
Awards under the Plan or any sub-plan of the Plan by resolution and/or the terms
of any such sub-plan, subject to the limitations contained in this Section 5 and
any additional limitations as may be contained in resolutions adopted by the
Board or the Committee from time to time; provided, further, that Awards to
Executive Officers, Non-Employee Directors and persons subject to Rule 16b-3
shall require the approval of the Committee and/or the Board; provided, further,
that to the extent required by the Company’s Compensation Committee Charter (as
amended and/or restated), Awards to Executive Officers shall be reviewed and
recommended by the Compensation Committee to the Board for approval. A
Participant may be granted more than one Award under the Plan, and Awards may be
granted at any time or times during the term of the Plan. The grant of an Award
to an Employee, Non-Employee Director or Consultant shall not be deemed either
to entitle that individual to, or to disqualify that individual from,
participation in any other grant of Awards under the Plan.
6.STOCK APPRECIATION RIGHTS. The Committee may grant cash-settled Stock
Appreciation Rights to Employees, Consultants or Non-Employee Directors under
the Plan. The terms and conditions of Stock Appreciation Rights, including the
vesting and exercise provisions, shall be set forth in a Stock Appreciation
Rights Agreement (which need not be the same for each Participant) in such form
as the Committee approves, but which is not inconsistent with the Plan. A Stock
Appreciation Right may be granted at any time. The exercise price of any Stock
Appreciation Right shall be not less than the Fair Market Value of the Common
Stock on the grant date of the Award.
(a)Payment of Stock Appreciation Rights. A Stock Appreciation Right is a right
to receive, upon exercise of the right, an amount of cash in an amount equal to
the excess, if any, of the Fair Market Value of a share of Common Stock over the
applicable exercise price per Unit subject thereto. Stock Appreciation Rights
under the Plan may be settled only in cash.

7

--------------------------------------------------------------------------------



(b)Terms and Conditions. Stock Appreciation Rights under the Plan shall contain
such terms and conditions as to exercisability, vesting and duration as the
Committee shall determine, but in no event shall they have a term greater than
ten (10) years. Each such Stock Appreciation Right under the Plan may be
exercised by the Participant for a period of six (6) months following the date
the Participant’s Continuous Service terminates, but only to the extent the
Participant was otherwise entitled to exercise the Stock Appreciation Right on
the date the Participant’s Continuous Service terminates (and in no event later
than the expiration date of the Award); provided, however, that if the
Participant’s Continuous Service terminates for Cause, the Participant’s right
to exercise the Stock Appreciation Right shall immediately terminate.
(c)Date of Grant. The date of grant of an Award of Stock Appreciation Rights
shall be the date on which the Committee makes the determination to grant such
Award unless a later date is specified by the Committee at the time of such
determination.
7.PHANTOM UNIT AWARDS. The Committee may, from time to time and subject to the
terms of the Plan, grant Phantom Unit Awards to Employees, Consultants and
Non-Employee Directors. Each Phantom Unit Award Agreement shall be in such form
and contain such terms and conditions (which need not be the same for each
Participant who receives a Phantom Unit Award) as the Committee shall deem
appropriate, but such terms shall take into account the provisions of Section
409A of the Code applicable to the Award. The Award date of a Phantom Unit Award
shall be the date on which the Committee makes the determination to grant the
Award unless a later date is specified by the Committee at the time of such
determination.
(a)Payment of Phantom Unit Awards. A Phantom Unit Award is a right to receive
cash equal to the Fair Market Value of a specified number of shares of Common
Stock underlying Units subject thereto payable at the end of a Restricted Period
or the last day of a specified deferral period.
(i)Award and Restrictions. Satisfaction of a Phantom Unit Award shall occur upon
expiration of the deferral period or a Restricted Period specified for such
Phantom Unit Award by the Committee (which may include a risk of forfeiture), if
any, as the Committee may impose. Such restrictions may lapse at the expiration
of the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, installments or otherwise, as the Committee may determine.
(ii)Award Period; Forfeiture. The Committee shall establish, at the time of
grant of each Phantom Unit Award, a period over which (or the conditions with
respect to which) the Award shall vest with respect to the Participant and the
time at which the Award will be settled and paid. Except as otherwise determined
by the Committee or as may be set forth in any Phantom Unit Award Agreement,
employment or other agreement pertaining to a Phantom Unit Award, upon
termination of the Participant’s Continuous Service during the applicable
deferral period or Restricted Period (including any applicable Performance
Period) or portion thereof to which forfeiture conditions apply, all Units
underlying Phantom Unit Awards that are at that time subject to deferral period
or a Restricted Period shall be forfeited; provided that the Committee, subject
to the provisions and limitations contained in Section 11 relating to Awards
subject to Performance Goals, may provide at the time of

8

--------------------------------------------------------------------------------



grant of a Phantom Unit Award that restrictions or forfeiture conditions
relating to Units underlying Phantom Unit Awards shall be waived in whole or in
part in the event of terminations of Continuous Service resulting from specified
causes.
8.PERFORMANCE UNIT AWARDS. The Committee may, from time to time and subject to
the terms of the Plan, grant Performance Unit Awards to Employees, Consultants
and Non-Employee Directors. A Performance Unit Award is a right to receive an
amount of cash, or alternative amounts of cash, determined based upon the
attainment of specified performance criteria or alternative criteria (including,
the Performance Goals described in Section 11 below) established by the
Committee in its sole discretion. Each Performance Unit Agreement shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate. The terms and conditions of such Performance Unit Agreements
may change from time to time, and the terms and conditions of separate
Performance Unit Agreements need not be identical, but each such Performance
Unit Agreement shall be subject to the terms and conditions of this Section 8.
The Award date of a Performance Unit Award shall be the date on which the
Committees make the determination to grant the Award unless a later date is
specified by the Committees at the time of such determination.
9.OTHER STOCK-BASED AWARDS. The Committee is hereby authorized to grant to
Employees, Consultants and Non-Employee Directors Other Stock-Based Awards,
which shall consist of a right that (a) is not an Award described in any other
Section of the Plan, (b) is payable solely in cash and (c) is denominated in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock (including, without limitation, securities convertible
into shares of Common Stock). Subject to the terms of the Plan, the Committee
shall determine the terms and conditions of any such Other Stock-Based Award.
The term of an Award granted under this Section 9 shall in no event exceed a
period of ten (10) years (or if the Award is intended to satisfy the provisions
of Section 11, such shorter period provided for in Section 11).
10.CASH AWARDS. In addition to granting Stock Appreciation Rights, Phantom Unit
Awards, and Other Stock-Based Awards, the Committee is hereby authorized,
subject to the limitations of the Plan, to grant to Employees, Consultants and
Non-Employee Directors Cash Awards, which shall consist of a right that (a) is
not an Award described in any other Section of the Plan, (b) is payable solely
in cash and (c) is not denominated in, valued in whole or in part by reference
to, or otherwise based on or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan. Each Cash Award
shall be subject to such terms and conditions, restrictions and contingencies as
the Committee shall determine. The determinations made by the Committee pursuant
to this Section 10 shall be specified in the applicable Award agreement or other
document or documents established by the Committee pursuant to which the Cash
Award is granted.
11.PERFORMANCE GOALS. The Committee may, in its sole discretion, condition the
grant or vesting of any Award upon the achievement of one or more Performance
Goals over a Performance Period established by the Committee in its sole
discretion in accordance with this Section 11.

9

--------------------------------------------------------------------------------



(a)General. Any Performance Goals established by the Committee for Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. The Committee may determine that such Awards shall be granted and/or
settled upon achievement of any one Performance Goal or that two or more of the
Performance Goals must be achieved as a condition to the grant and/or settlement
of such Awards. Performance Goals may differ among Awards granted to any one
Participant or for Awards granted to different Participants.
(b)Business Criteria. The Performance Goals shall be established by the
Committee from time to time in its sole discretion. Performance Goals may relate
to performance of one or more business units, divisions or subsidiaries of the
Company or the applicable sector of the Company, one or more regions or product
lines of the Company’s business, or the Company as a whole, and if so desired by
the Committee, by comparison with a peer group of companies. Any Performance
Goals may be determined, in the sole discretion of the Committee, on an absolute
or relative basis or as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of comparable companies.
(c)Performance Period; Timing for Establishing Performance Goals. Achievement of
Performance Goals in respect of Awards may be measured based on performance over
a Performance Period, as specified by the Committee in its sole discretion, or
may be determined based on whether or not the Performance Goals are satisfied at
any time prior to the expiration of a Performance Period.
(d)Settlement of Awards Contingent Upon Attainment of Performance Goal. In the
case of an Award subject to one or more Performance Goals measured over a
Performance Period, at or after the end of the Performance Period, the Committee
shall determine the amount of cash, if any, payable to the applicable
Participant in respect of such Award based upon achievement of the business
criteria over such Performance Period. In the case of a Performance Goal
satisfied based upon whether or not certain specified business criteria are
achieved at any time during a Performance Period, the Committee shall determine
the amount of cash, if any, payable to the applicable Participant in respect of
such Award upon the achievement of the applicable business criteria upon or
following the satisfaction of the applicable business criteria (even if prior to
the expiration of the applicable Performance Period). The Committee shall
specify the circumstances in which such Awards shall be paid or forfeited in the
event of termination of Continuous Service by the Participant prior to the end
of a Performance Period or settlement of Awards.
(e)Written Determinations. The Committee shall have the authority to determine
whether the Performance Goals and other terms and conditions of the Award
satisfied all determinations by the Committee as to the establishment of
Performance Goals, the amount of any Award, and the achievement of Performance
Goals relating to Awards shall be made in writing in the case of any Award
granted to a Participant.

10

--------------------------------------------------------------------------------



(f)Waiver of Performance Goals. The Committee shall have discretion to modify or
waive the Performance Goals or conditions to the grant or vesting of an Award
except as otherwise provided in Section 15(g) or the relevant Award agreement.
12.ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.
(a)Capital Adjustments. The number of Units covered by each outstanding Award
granted under the Plan, the exercise or purchase price of such outstanding
Award, and any other terms of the Award that the Committee determines requires
adjustment, and the limits under Section 5, shall be proportionately adjusted or
an equitable substitution shall be made with respect to such Units to reflect,
as determined by the Committee, any increase or decrease in the number of shares
of Common Stock resulting from a stock dividend, stock split, reverse stock
split, extraordinary cash dividend resulting from a nonrecurring event that is
not a payment of normal corporate earnings, combination, reclassification or
similar change in the capital structure of the Company without receipt of
consideration, subject to any required action by the Board or the stockholders
of the Company and compliance with applicable securities laws or other
applicable laws. Except as the Committee determines, no issuance by the Company
of shares of capital stock of any class, or securities convertible into shares
of capital stock of any class, shall affect, and no adjustment by reason hereof
shall be made with respect to, the number or price of Units subject to an Award.
Notwithstanding the foregoing provisions of this Section 12(a), no adjustment
may be made by the Committee with respect to an outstanding Award that would
cause such Award and/or the Plan to become subject to Section 409A of the Code.
(b)Dissolution or Liquidation. The Committee shall notify the Participant at
least twenty (20) days prior to any proposed dissolution or liquidation of the
Company. Unless provided otherwise in an individual Award, to the extent that an
Award has not been previously exercised or settled, or the Restricted Period has
not lapsed, any such Award shall expire and shall be forfeited and the Units
underlying such Award shall be returned to the Company, in each case,
immediately prior to consummation of such dissolution or liquidation, and such
Award shall terminate immediately prior to consummation of such dissolution or
liquidation. A “dissolution or liquidation of the Company” shall not be deemed
to include, or to be occasioned by, any merger or consolidation of the Company
with any other corporation or other entity or any sale of all or substantially
all of the assets of the Company (unless that sale is effected as part of a plan
of liquidation of the Company in which the Company’s business and affairs are
wound up and the corporate existence of the Company is terminated).
(c)Change of Control. Unless specifically provided otherwise with respect to
Change of Control events in an individual Award agreement or in a then-effective
written employment agreement between the Participant and the Company, if, during
the effectiveness of the Plan, a Change of Control occurs, each Stock
Appreciation Right which is at the time outstanding under the Plan shall (i)
automatically become fully vested and exercisable, immediately prior to the
specified effective date of such Change of Control, for all of the Units at the
time represented by such Stock Appreciation Right and (ii) expire twenty (20)
days after the Committee gives written notice to the Participant specifying the
terms and conditions of the acceleration of the Participant’s

11

--------------------------------------------------------------------------------



Stock Appreciation Rights, or if earlier, the date by which the Stock
Appreciation Right otherwise would expire. To the extent that a Participant
exercises his Stock Appreciation Right before or on the effective date of the
Change of Control, the Company shall pay all cash payable upon exercise of that
Stock Appreciation Right, and such Stock Appreciation Right shall not be treated
as issued and outstanding for purposes of the Change in Control. If a
Participant does not exercise his Stock Appreciation Right within the twenty
(20) day period described above, or if earlier, the date by which the Stock
Appreciation Right otherwise would expire, the Stock Appreciation Right shall
immediately be forfeited and the Participant shall have no further rights to
exercise the Stock Appreciation Right. Notwithstanding the foregoing provisions,
in the event of any Change of Control, all of the Company’s obligations
regarding Stock Appreciation Rights that were granted hereunder and that are
outstanding and vested on the date of such event (taking into consideration any
acceleration of vesting in connection with such transaction) may, on such terms
as may be approved by the Committee prior to such event, be (i) assumed by the
surviving or continuing corporation (or substituted rights of equal value may be
issued by such corporation) or (ii) canceled in exchange for cash or other
property in an amount in cash equal to the amount that would have been payable
to a Participant pursuant to the Change of Control event if the Participant’s
vested Stock Appreciation Rights had been fully exercised immediately prior to
the Change of Control event and in lieu of Units, shares were paid in settlement
thereof; provided, however, that if the amount that would have been payable to a
Participant pursuant to such transaction if such Participant’s vested Stock
Appreciation Rights had been fully exercised immediately prior thereto would be
equal to or less than the aggregate exercise price that would have been payable
therefor, the Committee may, in its discretion, cancel any or all such Stock
Appreciation Rights for no consideration or payment of any kind.
Unless specifically provided otherwise with respect to Change of Control events
in an individual Award or in a then-effective written employment agreement
between the Participant and the Company, if, during the effectiveness of the
Plan, a Change of Control occurs, all other outstanding Awards subject to
forfeiture provisions (other than Awards of Stock Appreciation Rights) shall
lapse and such Awards shall become fully vested and settled (subject, in each
case, to satisfaction by the affected Participant of the requirements of Section
14); provided, however, if the Award is treated as “nonqualified deferred
compensation” under Section 409A of the Code and the Award provides for a
payment as a result of a Change of Control, (i) the definition of Change of
Control for purposes of applying this Section 12(c) and for purposes of
determining whether a payment event has occurred shall, in lieu of the
definition contained in Section 3(f), be the definition assigned to a “change in
the ownership or effective control of a corporation, or change in the ownership
of a substantial portion of the assets of a corporation” contained in Treasury
Regulation Section 1.409A-3(i)(5), using the default percentages contained in
such Treasury Regulation and (ii) the Company must be the relevant corporation
described in Treasury Regulation Section 1.409A-3(i)(5)(ii).
13.GENERAL PROVISIONS APPLICABLE TO ALL AWARDS.
(a)General. In addition to the other terms and conditions of the Plan pursuant
to which Awards may be granted, the Committee may impose on any Award or the
exercise thereof, such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee

12

--------------------------------------------------------------------------------



shall determine, including terms requiring forfeiture of Awards in the event of
termination of Continuous Service by the Participant and, to the extent
permissible under Section 409A of the Code, terms permitting a Participant to
make elections relating to his or her Award. The Committee shall retain full
power and discretion to accelerate or waive, at any time, any term or condition
of an Award that is not mandatory under the Plan; provided, however, that the
Committee shall not have any discretion to accelerate or waive any term or
condition of an Award that would cause the Participant to incur additional taxes
under Section 409A of the Code. Except in cases in which the Committee is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
the Delaware General Corporation Law, no consideration other than services may
be required for the grant of any Award.
(b)Form of Award. Each Award granted under the Plan shall be evidenced by a
written Award in such form (which need not be the same for each Participant) as
the Committee from time to time approves, but which is not inconsistent with the
Plan, including any provisions that may be necessary to assure that Awards
satisfy the requirements of Section 409A of the Code to avoid the imposition of
excise taxes thereunder.
(c)Awards Criteria. In determining the amount and value of Awards to be granted,
the Committee may take into account the responsibility level, performance,
potential, other Awards and such other considerations with respect to a
Participant as it deems appropriate.
(d)Form and Timing of Payment under Awards. Subject to the terms of the Plan and
any applicable Award, payments to be made upon the exercise or settlement of an
Award shall be made as soon as administratively practicable following the date
on which the amount is payable. The settlement of any Award, subject to any
specific provisions or limitations set forth in the Award, shall be paid solely
in the form of cash.
(e)Termination of Continuous Service for Cause. In the event a Participant’s
Continuous Service is terminated for Cause, all outstanding Awards that have
then not been settled (whether vested or unvested) shall be forfeited
immediately.
(f)Transferability of Awards. Awards granted under the Plan, and any Units or
other interest therein, shall not be transferable or assignable by the
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution, and
shall be exercisable or payable during the lifetime of the Participant only by
the Participant; provided, that the Participant may designate persons who or
which may exercise or receive his Awards following his death.
(g)Privileges of Stock Ownership. No Participant will have any of the rights of
a shareholder with respect to an Award or any Units under the Plan. A Unit is a
notional unit of Company and, as a result, does not provide or give rise to any
right to a share of Common Stock or to receive the Fair Market Value of a share
of Common Stock except as specifically provided in this Plan or an Award
agreement. No distribution in the form of cash paid or delivered by the Company
on a share of Common Stock shall entitle Participant to any distribution
(whether in cash, Common Stock, Units or otherwise) with respect to any Unit. No
adjustment shall be made to

13

--------------------------------------------------------------------------------



Awards for dividends or distributions or other rights in respect of the Common
Stock, except as provided otherwise in the Plan or an applicable Award
agreement.
(h)Section 409A. The Plan and any Awards hereunder are intended to be exempt
from, or to comply with, the requirements of Section 409A of the Code and shall
be interpreted accordingly.
(i)Separation from Service. Notwithstanding any provision contained in the Plan
to the contrary, no amount shall be paid pursuant to the Plan that is treated as
being paid from a “nonqualified deferred compensation plan” as described in
Section 409A(a)(1) of the Code relating to a Participant’s termination of
Continuous Service with the Company or an Affiliate unless such termination of
Continuous Service constitutes a “separation from service” as such term is
defined under Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto (“Separation from Service”).
(ii)Deferred Payments for Certain Key Employees. Notwithstanding any other
provision contained in the Plan or a related Award document to the contrary, if
the Company determines that (i) at the time of the Participant’s Separation from
Service the Participant is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code and (ii) any payments to be provided to the
Participant under the Plan are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“409A Taxes”) if paid at the time such payments are
otherwise required under the Plan or a related Award document, then such
payments shall be delayed until the earlier of (A) the date that is six months
after the date of the Participant’s Separation from Service or (B) the
Participant’s death. If the amounts delayed are payable in installments, the
delayed payments will be paid on the first day of the seventh month following
the date of the Participant’s separation from service (or earlier death). The
provisions of this Section 16(i)(ii) shall only apply to the minimum extent
required to avoid the Participant’s incurrence of any 409A Taxes.
(iii)Section 409A Compliance; Separate Payments. The Plan is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Plan or a related Award document become
subject to (A) the gross income inclusion set forth within Section 409A(a)(1)(A)
of the Code or (B) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that a Participant may be eligible to
receive under the Plan or a related Award document shall be treated as a
separate and distinct payment and shall not collectively be treated as a single
payment.
14.TAXES. All payments in respect of Awards under the Plan shall be subject to,
and reduced by, any tax amounts (including, without limitation, any income and
employment taxes (whether federal, state, local or otherwise) and any United
Kingdom income tax and national insurance contributions) that may be required to
be withheld by the Company in connection with such payments. The Company makes
no commitment or guarantee to Participant that any federal

14

--------------------------------------------------------------------------------



or state tax treatment will apply or be available to any person eligible for
benefits under this Plan or any Award hereunder.
15.MISCELLANEOUS.
(a)No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.
(b)Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.
(c)Other Laws. The Committee may refuse to issue or transfer any cash or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance of transfer or such cash or such other consideration might
violate any applicable law.
(d)Administration. The Plan shall be administered by the Committees. The
Committees shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committees may rescind and amend its rules and regulations from time to
time. The interpretation by the Committees of any of the provisions of the Plan
or any Award granted under the Plan shall be final, binding and conclusive upon
the Company and all persons having an interest in any Award or any shares of
Common Stock acquired pursuant to an Award. Notwithstanding the authority hereby
delegated to the Committees to grant Awards to Employees, Non-Employee Directors
and Consultants under the Plan, the Board shall have full authority, subject to
the express provisions of the Plan, to grant Awards to Employees, Non-Employee
Directors and Consultants under the Plan, to interpret the Plan, to provide,
modify and rescind rules and regulations relating to the Plan, to determine the
terms and provision of Awards granted to Employees, Consultants and Non-Employee
Directors under the Plan and to make all other determinations and perform such
actions as the Board deems necessary or advisable to administer the Plan. No
member of the Committees or the Board shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
(e)Effect of Plan. Neither the adoption of the Plan nor any action of the Board
or the Committees shall be deemed to give any Employee, Director or Consultant
any right to be granted an Award or any other rights except as may be evidenced
by the Award, or any amendment thereto, duly authorized by the Committees and
executed on behalf of the Company, and then only to the extent and on the terms
and conditions expressly set forth therein. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right of the Board, the
Committee or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation or other
transaction involving the Company, any issue of bonds, debentures, or shares of
preferred stock ahead of or affecting the Common Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale or transfer of all or
any part of the Company’s assets or

15

--------------------------------------------------------------------------------



business, or any other corporate act or proceeding by or for the Company.
Nothing contained in the Plan or in any Award, or in other related documents
shall confer upon any Employee, Director or Consultant any right with respect to
such person’s Continuous Service or interfere or affect in any way with the
right of the Company or an Affiliate to terminate such person’s Continuous
Service at any time, with or without cause.
(f)No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or an Affiliate,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or an Affiliate, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation. The Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.
(g)Amendment or Termination of Plan. The Board, or an authorized committee
thereof, in its discretion may, at any time or from time to time after the date
of adoption of the Plan, terminate or amend the Plan in any respect, including
amendment of any form of Award, exercise agreement or instrument to be executed
pursuant to the Plan. No Award may be granted after termination of the Plan. Any
amendment or termination of the Plan shall not affect Awards previously granted,
and such Awards shall remain in full force and effect as if the Plan had not
been amended or terminated, unless mutually agreed otherwise in a writing
(including an amendment to the terms of an Award) signed by the Participant and
the Company. Notwithstanding the preceding sentence, the Board, or an authorized
committee thereof, unilaterally may amend the Plan to the extent necessary or
appropriate to prevent the Plan or an Award from being subject to the provisions
of Section 409A of the Code; provided that any such amendment is permitted by
Section 409A of the Code, Treasury regulations issued thereunder or other
guidance issued by the Internal Revenue Service.
(h)Term of Plan. Unless sooner terminated by action of the Board, the Plan shall
terminate on the tenth (10th) anniversary of the Effective Date.
(i)Severability and Reformation. The Company intends all provisions of the Plan
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision of the
Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.
(j)Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in the Plan are inserted for convenience and shall not be
deemed a part of the Plan for construction or interpretation.

16